Appellant urges in his motion for rehearing many things which can not be considered because not properly before us by bills of exceptions. He alleges that a motion will be filed in this court for writ of certiorari to bring up a complete record, and prays the court not to act on the motion for rehearing until the request for certiorari is presented. He fails to state in what particular the record is incomplete. Such record as we have before us was filed in this court on July 11, 1921. There is no excuse for counsel not knowing the condition of the record long before the case was submitted in the first instance. The opinion was delivered November 9th, 1921. Two months have elapsed since then, and still no application for certiorari has been filed. This court cannot countenance delays of such character, and will not withhold action under the circumstances.
Motion for rehearing is overruled.
Overruled.